NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 08, 2022.  
   STATUS OF CLAIMS
Claims 1, 2 and 4–10 are pending in this application. 
Claim 3 is cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- PROCESS EXECUTING SYSTEM, INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM  FOR DETECTING DUPLICATE IMAGE DATA FROM A SAME OUTPUT MATERIAL ---
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Process Executing System, Information Processing System, Information Processing Method, and Recording Medium  for Detecting Duplicate Image Data From a Same Output Material.
Claims 1, 2 and 4–10 are allowed. Claims 1, 9 and 10 are independent claim. Claims 2 and 4–8 depend on claim 1. 
The Non-Final Rejection (dated ‘May 10, 2022’) indicated that claims 3–6 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 9 and 10 by incorporating the allowable subject matter of claim 3, albeit in a reworded format. Accordingly, Claims 1, 9 and 10 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 9 and 10.
The Reply has amended claims 1, 9 and 10 to add several features as shown in the excerpt below:
 [1] “a communicator configured to transmit, to the apparatus, output data of the output material including identification information of the output material and an identification information of a user operating the apparatus and configured to receive image data generated by reading the output material by the apparatus, the output material being the output data printed by the apparatus; and 
a duplication detector configured to detect a generation of the image data from a same output material as the output material, based on the identification information of the output material and the identification information of the user attached in the image data received by the communicator”.
[9] “a step of transmitting, by a communicator, to the apparatus, output data of the output material including identification information of the output material and identification information of a user operating the apparatus; 
a step of receiving, by the communicator, image data generated by reading the output material by the apparatus, the output material being the output data printed by the apparatus; and 
step of detecting, by a duplication detector, a generation of the image data from a same output material as the output material, based on the identification information of the output material and the identification information of the user attached in the image data received by the communicator”.
[10] “a communicator configured to transmit, to the apparatus, output data of the output material including identification information of the output material and identification information of a user operating the apparatus, 
the communicator configured to receive image data generated by reading the output material by the apparatus, the output material being the output data printed by the apparatus; and 
a duplication detector configured to detect a generation of the image data from a same output material as the output material, based on the identification information of the output material and the identification information of the user attached in the image data received by the communicator”.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Hama et al. (2016/0212298) and Ozawa (2019/0050184), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 9 and 10 are allowable over the prior art of record. It follows that claims 2 and 4–8 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Hashizume (2018/0097965)
Describes a multi-functional peripheral for use in an image forming system (claimed). The peripheral prevents unfair use of a prescription slip without increasing burdens of pharmacy due to introducing the image forming system. The peripheral prints authentication information on the prescription slip in an invisible state, so that duplication of the prescription slip can be prevented. 
Takahashi (2022/0075579)
Describes an information processing system comprises a server, where the server is provided with a memory, and memory stores multiple processed electronic files, so that a circuitry can be utilized to receive selection of particular file information from a list of file information, thus reducing processing load of the server. The server increases processing speed of the graphics accelerator card. The server allows a user to simply obtain print file information to instruct printing of a desired page in a desired file. The server reduces amount of data to be transmitted through the network, thus reducing communication load and time for downloading the electronic file from the image forming apparatus, and improves convenience level for the user.
Kashihara et al. (2021/0203792)
Describes a service providing system for storing image data by scanning a document by an image forming apparatus, such as multifunction peripheral and projector used with information processing system (Claimed). Service providing system a enables a cooperation destination application of the external service system that can be used by a user from the terminal apparatus. User can select the record to be the registration destination of the image file. 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672